Citation Nr: 1456546	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  08-38 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected posttraumatic degenerative joint disease (DJD) of the left knee (left knee disability), currently rated 10 percent disabling.

2.  Entitlement to service connection for DJD of the right knee (right knee disability), to include as secondary to the service-connected left knee disability.

3.  Entitlement to an increased initial rating for service-connected posttraumatic stress disorder (PTSD), currently rated 30 percent disabling


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of August 2007, March 2009 and April 2009 rating decisions by the RO.

The Board remanded the claim in August 2012 for further development and consideration. 

In a February 2013 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating.  In March 2013, the Veteran expressed disagreement and requested an increased initial rating for the disability.  The Board finds this statement is a timely filed notice of disagreement (NOD).  See 38 C.F.R. § 20.201.  A statement of the case (SOC) concerning this claim has not yet been provided by VA.  See Manlincon v. West, 12 Vet. App. 238 (1999) (indicating the appropriate disposition in this circumstance is to remand the claim, rather than merely refer it). 

The issues of entitlement to service connection for a right knee disability and an increased initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDING OF FACT

Even considering his pain, the Veteran's left knee flexion is not limited to 30 degrees or less; he also does not have any limitation of extension of the left knee; and no left knee instability or subluxation has been objectively confirmed.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the left knee disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The present case involves a "downstream" issue, as the initial claim for service connection was granted in the rating decision on appeal, and the Veteran disagrees with the evaluations assigned.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

Concerning the duty to assist, VA has obtained service treatment records (STRs) and post-service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions, and offered the appellant an opportunity to testify at a hearing.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

The Board remanded the claim in August 2012 to obtain additional treatment records and schedule the Veteran for an examination.  Treatment records were requested, and a VA examination was conducted.  The agency of original jurisdiction has substantially complied with the August 2012 remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The Veteran contends that his service-connected left knee disability should be rated more than 10 percent disabling, as the symptoms and manifestations of the disability have increased in severity and limited his movements.

The Veteran's VA treatment records during the appeal period note he has been prescribed anti-inflammatory and pain control medication for the left knee disability. 

A VA examination was conducted in January 2009.  The Veteran complained of left knee pain, stiffness, weakness, instability, giving way, swelling and incoordination.  Left knee flexion was 0 to 108 degrees; extension was normal.  There was objective evidence of pain on left knee motion.  There was no objective evidence of pain or additional limitation of motion with repetitive movement.  No left knee instability was found on examination.  The diagnosis was posttraumatic DJD of the left knee.  

A September 2009 magnetic resonance imaging (MRI) noted left knee joint effusion; and degeneration and a partial tear of the lateral collateral ligament of the left knee.  He subsequently underwent steroid injections in the left knee.  

A VA examination was conducted in November 2012.  Left knee flexion ended at 130 degrees; extension was normal.  There was no additional limitation of motion with repetitive movement but there was functional loss of the left knee due to less movement than normal, pain on movement, weakened movement, and disturbance on locomotion.  All left knee instability tests were normal.  The left knee diagnoses were chondromalacia patella, osteoarthritis, and meniscal tear.  

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with various criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3.  Also, when making determinations concerning the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Veteran's left knee disability is rated under Diagnostic Code 5024, tenosynovitis, which is rated based on limitation of motion of affected parts, as degenerative arthritis.

When, however, the limitation of motion of the specific joints involved is noncompensable under the appropriate Diagnostic Code, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45(f).

Diagnostic Code 5260 provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating. 

Diagnostic Code 5261 provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent (noncompensable) rating. 

For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

"Other" impairment of the knee, namely, if due to recurrent subluxation or lateral instability, is rated under Diagnostic Code 5257 as 10-percent disabling if "slight", as 20-percent disabling if "moderate", and as 30-percent disabling if "severe".

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, a separate rating for arthritis also could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

VA's General Counsel has additionally held that separate ratings may be assigned, as well, for limitation of knee extension and flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 59, 990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id. 

The Board notes that the Veteran does not have enough limitation of left knee flexion to warrant a 10 percent rating, but was awarded the rating based on painful motion.  Here, upon review of the probative (competent and credible) medical and other evidence of record, the Board finds that a rating higher than 10 percent for the Veteran's left knee disability is not warranted.  As mentioned, a higher 20 percent rating under Diagnostic Code 5260 requires flexion limited to at least 30 degrees, and there simply is no objective clinical evidence indicating limited flexion to this extent, even considering the affect pain has on his range of motion.  At worst, his left knee flexion has been limited to 108 degrees with pain and repetitive movement did not cause further limitation of motion.  This limitation of motion far exceeds the 30-degree or less limitation required for a rating higher than 10 percent under Diagnostic Code 5260.  

A separate compensable rating for limitation of extension also is not warranted under Diagnostic Code 5261 according to VAOPGCPREC 9-2004.  The VA examination reports do not reflect any limitation of motion on extension to warrant a compensable evaluation.  Achieving even the most minimum compensable rating of 10 percent under Diagnostic Code 5261 requires extension limited to 10 degrees.  However, there simply is no clinical evidence of such limited extension, much less to an even greater extent.  The Veteran could fully extend his left knee to 0 degrees during both examinations, even when considering his painful motion.  Thus, a separate rating for limitation of extension, including on account of his pain, is not warranted, especially inasmuch as he does not even meet the criteria for a noncompensable (0 percent) rating under Diagnostic Code 5261, requiring extension limited to at least 5 degrees.  Indeed, here, there is absolutely no indication of any limitation of extension whatsoever, even on account of pain.

There also is no objective clinical evidence of any knee ankylosis to warrant consideration of a higher rating under Diagnostic Code 5256.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988).  Because the Veteran is able to move his left knee in both flexion and extension (albeit less than normally would be expected in flexion), by definition, his left knee is not immobile or fixated and therefore not ankylosed. 

Next considering 38 C.F.R. § 4.71a, Diagnostic Code 5257, there have been no objective findings of instability or subluxation of either of the Veteran's knees.  The VA examinations revealed his knees were stable to stress testing and ligaments intact.  All of the tests for instability during those examinations were normal.  The Board has considered the Veteran's lay statements alleging instability, and notes the Veteran is competent to make such allegations.  The Board does not doubt the Veteran's sincerity in making such allegations; nonetheless, the Board finds the objective medical testing of record revealing no instability to be more probative than the Veteran's lay statements.  Thus, the Board finds that a separate rating under Diagnostic Code  5257 is not warranted.

In also considering the potential applicability of other Diagnostic Codes, the Board finds that Diagnostic Code 5258 (dislocation of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) are inapplicable, as the medical evidence does not show the Veteran has the type of impairment contemplated by these other codes.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of a Diagnostic Code should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in Diagnostic Code must be specifically explained).

The Board acknowledges the Veteran's statements and the lay statements submitted in response to this claim, discussing his symptomatology and the reports that the Veteran's ability to function due to his left knee disability is limited.  Such symptomatology has been contemplated by the Board in arriving at the decision above.  However, the Board concludes that the medical findings are of greater probative value as to the severity of the Veteran's left knee disability than lay assertions assessing his functional limitations.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Veteran has not submitted evidence indicating that his service-connected knee disability or the difficulties flowing from it constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the service-connected disability has resulted in an unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the schedule impractical or inadequate.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU) is part of a claim for an increased rating.  The record reflects that the Veteran is currently employed.  Accordingly, the Board concludes that a claim for total disability based on unemployability has not been raised by either the Veteran or the record.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Entitlement to an increased initial rating for a left knee disability is denied.


REMAND

In a February 2013 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating.  He was issued a supplemental statement of the case (SSOC) later that month.  

In a statement received in response, in March 2013, the Veteran indicated he believes he is entitled an increased rating.  This constitutes an NOD with the initial rating assigned for PTSD.  However, an SOC concerning this "downstream" issue has not been provided, nor has the Veteran been given an opportunity to perfect his appeal to the Board of these claims by also, in response to the SOC, filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.200 (2014).  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating a veteran has to separately appeal this downstream issue). 

In its August 2012 remand, the Board requested that an opinion be obtained regarding whether any current right knee disability is proximately due to or aggravated (permanently worsened beyond natural progress) by the service-connected left knee disability.  In November 2012, the examiner stated that the right knee condition was not caused by or a result of the service-connected left knee condition.  The examiner did not answer the question regarding whether the disability at issue was aggravated by his service-connected left knee disability.  Therefore, on remand an additional opinion addressing aggravation should be obtained.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant current VA treatment records dating since September 2014.
 
2.  Return the claims file to the November 2012 VA examiner, if available.  The November 2012 VA examination report and the claims file should be reviewed.  Thereafter, the examiner should provide an addendum opinion regarding whether is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's right knee disability was permanently worsened (versus temporary exacerbations) by his service-connected left knee disability, to include a gait disturbance caused by the left knee disability.  If the examiner finds that the Veteran's right knee disability was permanently worsened (aggravated) by his service-connected left knee disability, the examiner should attempt to quantify the baseline level of right knee disability prior to aggravation by the left knee disability.

If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to provide the requested opinion.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled. 

3.  Send the Veteran and his representative a statement of the case (SOC) concerning the "downstream" claim for an increased initial rating for PTSD.  If, and only if, in response to this SOC, a timely substantive appeal (VA Form 9 or equivalent) to perfect the appeal of this downstream claim is submitted, the matter should be returned to the Board for further appellate consideration.

4.  After undertaking any additional development deemed necessary, the AMC/RO should readjudicate the right knee claim on appeal.  If the claim remains denied, the Veteran and his representative should be furnished an SSOC and afforded the requisite opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


